DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.

The previous claim rejection made under 35 U.S.C. 103 over Traynor (US 20080317795 A1) as indicated in the Office action dated May 26, 2022 is withdrawn in view of amendment made to claim 1. 
The previous claim rejection made under 35 U.S.C. 103 over Traynor in view of Masuno et al. (US 20160331661 A1) is withdrawn for the same reason. 
 
The previous obviousness-type double patenting rejection made over the claims of U.S. Patent Application No. 16/0625065, which has been issued as U.S. Patent No. 11389379 B2, is modified to address any amendments made to the claims of the present and the copending applications. 
Accordingly, the previous obviousness-type double patenting rejection made over the claims of the Application no. 16/0625065 in view of Masuno et al. (US 20160331661 A1) is modified; the original ground(s) of the rejection is maintained. 

The previous obviousness-type double patenting rejection made over the claims of U.S. Patent Application No. 16/060896 is modified to address any amendments made to the claims of the present and the copending applications. 
Accordingly, the previous obviousness-type double patenting rejection made over the claims of the Application no. 16/0625065 in view of Masuno et al. (US 20160331661 A1) is modified without changes to the original ground(s) of the rejection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11389379 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to a composition comprising (a) at least one particle comprising at least one cationic polymer, at least one anionic polymer and at least one non-polymeric acid having two or more pKa values or salt(s) thereof; reference claim 9 discloses that the composition further comprises at least one oil and is in the form of an emulsion, which is defined to contain water.  See published specification, [0390].  
Regarding claims 3 and 4, reference claim 1 discloses polylysine, which is defined as a polyamine. 
Regarding claims 5 and 6, reference claim 1 discloses carboxymethyl cellulose, which is a polysaccharide.   
Regarding claims 7 and 8, the emulsifiers of reference claim 10 are defined to include the amphoteric polymers.  See published specification, [0379]. 
Regarding claim 9, the amount of the polymers is disclosed in reference claim 5. 
Regarding claim 10, the amount of the non-polymeric acid having two or more pKa values of salts thereof is disclosed in reference claim 6.
Regarding claims 2, it is viewed that the particles of the reference claims which meet the present claim limitations of claim 1 in a composition comprising oil and water as described in claim 1 would obviously present at the interface between the oil and the water
Regarding claim 13, the amount of the particles is disclosed in reference claim 7.
Regarding claim 12, reference claim 16 discloses a composition comprising at least one particle comprising at least one cationic polymer, at least one anionic polymer, and at least one-non-polymeric acid having two or more pKa values or salt thereof; wherein the composition has a pH in a range of about 4 to about 8.  
Regarding claims 14-16, the oil in reference claim 9 is defined to include polar oils such as plant oils and synthetic esters.  See published specification, [0351, 0354]. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11389379 B2 as applied to claims 1-16 as above, and further in view of Masuno et al. (US 2016/0331661 A1, published November 17, 2016) (“Masuno” hereunder).
The ‘379 claims fail to disclose an oil gellant. 
Masuno teaches that skin lotion formulations comprising an ester oil in the amount of 0.30 wt % and lauroyl glutamate which is an oil gelling agent.  See Table 25.  The reference further discloses oil gelling agents in paragraph [0158].  The reference further suggests that lotions are generally in the form of emulsions.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of the ‘379 claims and incorporate to the composition an oil gelling agent as motivated by Masuno.  Since the latter discloses various emulsion formulations including skin lotion, etc. the skilled artisan would have had a reasonable expectation of successfully producing stable cosmetic products containing the particles as defined in the disclosed claims. 

Claims 1-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 13, 14 and 16 of copending Application No. 16/060896 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of the claims are directed to a composition comprising (a) at least one particle comprising at least one cationic polymer and at least one anionic polymer; reference claim 12 discloses that the disclosed particle contains a hydrophilic water-soluble UV filter which may be terephthalylidene dicamphor sulfonic acid and salts thereof, which is a non-polymeric acid having two or more pKa values or salt(s) thereof; reference claim 18 discloses that the composition further comprises at least one oil and is in the form of an emulsion, which is defined to contain water.  See published specification, [0416].  Thus reference claims 1, 12 and 18 teach and suggest the present composition of claims 1 and 16.  
Regarding claims 3 and 4, reference claim 1 discloses polylysine, which is defined as a polyamine. 
Regarding claims 5 and 6, reference claim 1 discloses carboxymethyl cellulose, which is a polysaccharide.   
Regarding claims 7 and 8, the emulsifiers of reference claim 19 are defined to include the amphoteric polymers.  See published specification, [0405]. 
Regarding claim 9, the amount of the polymers is disclosed in reference claim 9. 
Regarding claim 10, the amount of the non-polymeric acid having two or more pKa values of salts thereof is disclosed in reference claim 13.
Regarding claims 2, it is viewed that the particles of the reference claims which meet the present claim limitations of claim 1 in a composition comprising oil and water as described in claim 1 would obviously present at the interface between the oil and the water
Regarding claim 13, the amount of the particles is disclosed in reference claim 15.
Regarding claim 14, the oil in reference claim 18 is defined to include polar oils such as plant oils and synthetic esters.  See published specification, [0375]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 14, 16, 17 and 19-24 of copending Application No. 16/060896 (reference application) as applied to claims 1, 8, 9, 13, 14 and 16 as above, and further in view of Masuno.
The ‘896 claims fail to disclose the amount of oil or using an oil gellant. 
Masuno teaches that skin lotion formulations comprising an ester oil in the amount of 0.30 wt % and lauroyl glutamate which is an oil gelling agent.  See Table 25.  The reference further discloses oil gelling agents in paragraph [0158].  The reference further suggests that lotions are generally in the form of emulsions.  
Given the teachings of the’896 claims of cosmetic emulsions, one of ordinary skill in the art would have been obviously motivated to look for prior art such as Masuno for specific formulations.  Since the latter discloses various emulsion formulations including skin lotion, etc. the skilled artisan would have had a reasonable expectation of successfully producing stable cosmetic products containing the particles as defined in the disclosed claims. 

              RESPONSE TO ARGUMENTS		
Applicant's arguments filed on February 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Traynor fails to teach polycations complexed with polyanions or anionic polymers.  However, the reference suggests that the polymeric microsphere template which s that complex with the cationic polymers include the specific anionic polymers of the present claims as indicated above.  


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617